Citation Nr: 1616756	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left peripheral neuropathy of the upper extremity, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for right peripheral neuropathy of the upper extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Represented by:  Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active military service from September 1964 to September 1967.  

This claim comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran filed a claim for service connection for left and right peripheral neuropathy of the lower extremities that was denied by the RO in a July 2010 rating decision; however, in a June 2013 rating decision, the RO granted service connection for lower extremity peripheral neuropathy with an evaluation of 10 percent disabling and an effective date of December 27, 2012.  As such, this is a complete grant of this issue on appeal, so this particular claim is out of appellate status.  


FINDINGS OF FACT

1.  The Veteran does not have a disability of left upper extremity peripheral neuropathy. 

2.  The Veteran does not have a disability of right upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R.       §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify has been satisfied through a notice letter dated May 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate the claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of the claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In this case, service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  For these reasons, VA's duty to assist the Veteran in locating records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   
  
The Veteran was provided VA examinations in June 2006, October 2006, June 2010.  More recently, VA examinations were conducted in June 2013 and December 2014.  These examinations are adequate for the purposes of determining service connection because they involved a review of the Veteran's pertinent medical history, as well as a clinical evaluation of the Veteran, and provide relevant findings on the question of current disability and etiology of any upper extremity neurological symptoms, and support the assessment of etiology of the reported symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a December 2015 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection for Bilateral Upper Extremity Peripheral Neuropathy

The Veteran has claimed service connection for left and right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.  The Veteran claims that his service-connected diabetes mellitus is causing left and right upper extremity peripheral neuropathy.  
He has reported symptoms of numbness in the fingertips of the right hand.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R § 3.102.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, neurological disorders are a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) as "other organic diseases of the nervous system"; therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of left or right upper extremity peripheral neuropathy.  A VA examination for diabetes mellitus revealed no neurologic symptoms associated with the service-connected diabetes.  At another VA examination for diabetes in October 2006, the findings were no motor or sensory symptoms secondary to diabetes.  In June 2010, a VA examination for diabetes notes the Veteran subjectively complained of numbness in the fingertips of his right hand extending a half inch from his fingertips; however, after considering that history and complaints and examining the Veteran, the VA examiner did not diagnose upper extremity neuropathy.  The VA examiner attributed the numbness in the fingertips to a previous surgery for (non-service-connected) bilateral carpal tunnel syndrome.  

VA treatment notes for February 2012 identified service-connected lower peripheral neuropathy in the lower extremities and L4 radiculopathy (mild, acute, and chronic), but did not diagnose neuropathy for the upper extremities.  

A June 2013 diabetic sensory-motor peripheral neuropathy disability examination reflects diagnoses of lower extremity diabetic peripheral neuropathy, but found no evidence of upper extremity pain, intermittent pain, paresthesia or dysesthesia, or numbness.  Upper extremity strength testing was normal.  At the end of the examination, the Veteran was not diagnosed with left or right upper extremity diabetic neuropathy.  

The Veteran's neuropathy was retested in December 2014.  At this time, the Veteran did not make any complaints of upper extremity neuropathy and the results from this examination were the same from the examination in June 2013, i.e., the Veteran was not diagnosed with left or right upper extremity neuropathy.  

As the weight of the evidence shows no current disability of left or right upper extremity neuropathy, including diabetic neuropathy, the disability element of service connection has not been met.  The Board has considered and weighed the Veteran's statements that he has occasional numbness or tingling in his fingers; however, the weight of the evidence attributes such symptoms non-service connected bilateral carpel tunnel syndrome and surgery.  The weight of the evidence shows no current disability of upper extremity neuropathy.  As reported, multiple VA examinations and treatment reports reflect no neurological disability for which service connection may be granted.  Such evidence is highly probative because it consists of multiple VA examination, a correct assessment of the reported symptoms by the Veteran that an examiner associated with non-service-connected carpal tunnel syndrome and related surgery, and the assessment was also made for treatment purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current neurological "disability" at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection for left and right upper extremity neuropathy is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left upper extremity neuropathy, including as secondary to service-connected diabetes mellitus, is denied.  

Service connection for right upper extremity neuropathy, including as secondary to service-connected diabetes mellitus, is denied. 



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


